Citation Nr: 0719220	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-35 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1969 to January 
1971.  He passed away in May 1996 at the age of 49, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO 
which denied service connection for the cause of the 
veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant contends that the veteran's fatal metastatic 
colon cancer was the result of his inservice exposure to 
herbicide agents, including Agent Orange.

A review of the veteran's claims folder revealed that he 
served in Vietnam, and that he died from cancer in May 1996.  
The certificate of death listed the cause of death as 
respiratory arrest due to (or as a consequence of) metastatic 
colon cancer.  A recent letter, dated in March 2007, from a 
hematology oncologist who treated the veteran in 1996 
indicated that the primary site of the cancer was not clear, 
but that it was most likely pancreatic or intestinal in 
origin, and that there was no evidence that the tumor was of 
colon origin.  

The appellant contends that the veteran's cancer was caused 
by his exposure to herbicides in service.  At the personal 
hearing, she testified that the veteran was initially treated 
by a family doctor (Dr. Layton) in January 1996, and that he 
referred the veteran to a Dr. Reynolds for additional 
treatment, who then referred the veteran to the Mayo Clinic 
in Jacksonville, Florida.  The veteran was also treated at 
Wayne Memorial Hospital in Honesdale, Pennsylvania, and had a 
CAT scan at an unidentified hospital in Binghamton, New York.  
The appellant also indicated that the veteran had an Agent 
Orange VA examination in Albany in the late 1970's or early 
1980's.  However, the evidentiary record as currently 
constituted includes only a few pages of medical records from 
the Mayo Clinic.  At this point it should be noted that the 
appellant only recently advised VA of the existence of these 
additional sources, and thus no prior attempt was made to 
obtain any information from these facilities.  

In addition, subsequent to the travel Board hearing in March 
2007, the appellant's representative submitted a private 
medical opinion to the effect that the veteran's cancer was 
due to exposure to Agent Orange in service.  The 
representative pointed out that the appellant did not waive 
RO consideration of the medical report.  As such, the Board 
is compelled to remand the appeal for RO consideration of the 
additional evidence prior to appellate review.  38 C.F.R. 
§ 201304(c) (2006).  

Given the medical complexity of this case, and the absence of 
potentially probative medical evidence, the Board finds that 
further development is required.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The following information is provided for the benefit of the 
VA examiner.  The following diseases are associated with 
exposure to certain herbicide agents, and will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  Pursuant to 
38 C.F.R. § 3.309(e), chloracne or other acne form disease 
consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all healthcare providers, VA 
or non-VA, who treated the veteran for 
his cancer in 1996.  Of particular 
interest are all records, including any 
diagnostic studies, i.e. CAT scans, etc., 
from Wayne Memorial Hospital, Honesdale, 
PA; the Mayo Clinic, Jacksonville, FL, 
and the unidentified hospital in 
Binghamton, NY.  Also an attempt should 
be made to obtain the reported VA Agent 
Orange examination conducted in Albany in 
the late 1970's or early 1980's.  All 
attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
appellant, a notation to that effect 
should be inserted in the file, and the 
appellant should be notified of any 
unsuccessful efforts in this regard.  

2.  Thereafter, the claims file and a 
copy of this remand should be forwarded 
to the appropriate VA physician, 
preferably an oncologist, for review and 
an opinion as to the etiology of the 
veteran's cancer.  The examiner is 
request to review file, with particular 
emphasis on the veteran's treatment 
records in 1996, and render an opinion as 
to whether it is at least as likely as 
not that his fatal cancer was incurred or 
aggravated during his military service, 
or whether this condition was consistent 
with one of the diseases under 38 C.F.R. 
§ 3.309(e), listed above.  The examiner 
is also requested to comment on the April 
2007 opinion from Dr. Bash.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  If the examiner is only able 
to theorize or speculate as to this 
matter, this should be so stated.  

3.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

4.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished an SSOC, and be given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


		
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


